Exhibit 10.1 FOURTH ADDENDUM & EXTENSION AGREEMENT On this 8th day of January 2010, Jagar, L.L.C. a Michigan limited liability company ("Lessor") and Picometrix, LLC a Delaware limited liability company ("Lessee") enter into this Fourth Addendum & Extension Agreement ("Agreement") in consideration of the mutual promises contained herein for the purpose of revising and extending the terms and conditions of the Lease Agreement dated June 28, 2000, Addendum To Lease dated June 28, 2000, Second Addendum To Lease Agreement dated August 25, 2000, Third Addendum To Lease Agreement dated November 17, 2000, Consent by Landlord to Assignment of Lease by
